Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s claims filed on 13 May 2019. Claims 1-19 remain pending. 

Information Disclosure Statement
4.	The Information Disclosure Statement respectfully submitted on 23 May 2019 has been considered by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  A colon “:” should be inserted at the end of the word “comprising” located in the preamble of the claim limitation.  Appropriate correction is required.
Claims 13 and 15 objected to because of the following informalities: Claims 13 and 15 recites an inactive non-transitory computer-readable medium and an inactive apparatus which does not actively perform the steps of executing any instructions on a computer, processor, or a programmable hardware component. Claims 13 and 15 should be fully written out in an independent format and recite the necessary 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rappaport (Pub No. 2016/0103199).
Referring to the rejection of claim 1, Rappaport discloses a method for determining information related to an authenticity of a wireless message in a wireless group communication among vehicles of a group of vehicles, the method comprising (See Rappaport, para. 42 and 51) 
I. Please note that in this example, spatial selectivity is disclosed as information related to the authenticity of a wireless message in a wireless group communication among a group of vehicles using navigation systems to estimate angles of arrival for determining direction, location, velocity, etc. The spatial selectivity is further disclosed as the ability to form one or more beans of an antenna array to receive signals and reject signals.
receiving the wireless message via an antenna module; (See Rappaport, para. 22)
II. Please note that in this example, the plurality of samples is disclosed as the wireless messages that are received via a plurality of antennas.
detecting a signal pilot within the wireless message; (See Rappaport, para. 22 and 28)
III. Please note that in this example, the computed data related to the envelope of the plurality of samples is disclosed as the signal pilot that is detected within the wireless messages.
and determining the information related to the authenticity of the wireless message based on the detected signal pilot. (See Rappaport, para. 22 and 28)
IV. Please note that in this example, the estimating a direction of arrival of the signals incident on the plurality of antennas based on the computed data; and configuring the at least one antenna array based on the estimated direction of arrival the spatial selectivity of the antenna array can be configured based on the estimated direction of arrival is disclosed as determining the authenticity of the wireless message based on the signal pilot.

Referring to the rejection of claim 2, Rappaport discloses wherein the wireless message is determined to be inauthentic if the detected signal pilot is an unauthorized (See Rappaport, para. 35 and 44)
Referring to the rejection of claim 3, Rappaport discloses wherein the information related to the authenticity of the wireless message indicates whether the wireless message is assumed to be received from a vehicle of the group of vehicles. (See Rappaport, para. 22 and 51)
Referring to the rejection of claim 4, Rappaport discloses wherein the signal pilot is used as reference signal for a cross-correlation analysis in the detection of the signal pilot. (See Rappaport, para. 22)
Referring to the rejection of claim 13, Rappaport discloses a non-transitory medium having program code for performing the method according to claim 1 when the program code is executed on a computer, a processor, or a programmable hardware component. (See Rappaport, para. 52)
Referring to the rejection of claim 14, Rappaport discloses apparatus for determining information related to an authenticity of a wireless message in a wireless group communication among vehicles of a group of vehicles, the apparatus comprising: (See Rappaport, para. 42 and 51) 
I. Please note that in this example, spatial selectivity is disclosed as information related to the authenticity of a wireless message in a wireless group communication among a group of vehicles using navigation systems to estimate angles of arrival for determining direction, location, velocity, etc. The spatial selectivity is further disclosed as the ability to form one or more beans of an antenna array to receive signals and reject signals.
an antenna module; (See Rappaport, para. 22, i.e. antenna array)
a wireless communication module; (See Rappaport, para. 51, i.e. wireless communications disclosed as cellular communications)
and a control module configured to: (See Rappaport, Fig. 1, i.e. controller, item 140)
receive the wireless message via the wireless communication module and via the antenna module, (See Rappaport, para. 22)
II. Please note that in this example, the plurality of samples is disclosed as the wireless messages that are received via a plurality of antennas.
detect a signal pilot within the wireless message, (See Rappaport, para. 22 and 28)
III. Please note that in this example, the computed data related to the envelope of the plurality of samples is disclosed as the signal pilot that is detected within the wireless messages.
and determine the information related to the authenticity of the wireless message based on the detected signal pilot. (See Rappaport, para. 22 and 28)
IV. Please note that in this example, the estimating a direction of arrival of the signals incident on the plurality of antennas based on the computed data; and configuring the at least one antenna array based on the estimated direction of arrival the spatial selectivity of the antenna array can be configured based on the estimated direction of arrival is disclosed as determining the authenticity of the wireless message based on the signal pilot.
Referring to the rejection of claim 15, Rappaport discloses a vehicle comprising the apparatus according to claim 14. (See Rappaport, para. 51)
Referring to the rejection of claim 16, Rappaport discloses wherein the group of vehicles forms a platoon of vehicles. (See Rappaport, para. 51)
Referring to the rejection of claim 17, Rappaport discloses wherein the wireless message is determined to be inauthentic if the detected signal pilot is an invalid signal pilot. (See Rappaport, para. 35 and 44)
Referring to the rejection of claim 18, Rappaport discloses wherein the wireless message is determined to be inauthentic if no signal pilot is detected within the wireless message. (See Rappaport, para. 22 and 51)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport (Pub No. 2016/0103199) in view of Sihlbom (Pub No. 2017/0079051). 
The invention as described above is disclosed by Rappaport, however,
Rappaport does not explicitly teach wherein the signal pilot is detected based on a spatial filtering of the wireless message.
Sihlbom discloses wireless signal communication between a user equipment and the radio network node in a wireless communication system.
Referring to the rejection of claim 5, (Rappaport modified by Sihlbom) discloses wherein the signal pilot is detected based on a spatial filtering of the wireless message. (See Sihlbom, Fig. 4 and para. 119-134)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to combine Rappaport’s system and method for estimating direction of arrival of a signal incident on at least one antenna array modified by Sihlbom’s wireless signal communication between a user equipment and the radio network node in a wireless communication system. Motivation for such an 

Referring to the rejection of claim 6, (Rappaport modified by Sihlbom) discloses further comprising determining information related to a direction of arrival for the wireless message based on the signal pilot and based on the spatial filtering of the wireless message; (See Sihlbom, Fig. 4 and para. 119-124) wherein the information related to the authenticity of the wireless message is determined based on the information related to the direction of arrival for the wireless message. (See Sihlbom, Fig. 4 and para. 125-134)
The rationale for combining Rappaport in view of Sihlbom is the same as claim 5.

Referring to the rejection of claim 7, (Rappaport modified by Sihlbom) discloses further comprising receiving a plurality of signal pilots from the group of vehicles; (See Rappaport, para. 22 and 28) and determining information related to an estimated position of the vehicles of the group of vehicles based on the received plurality of signal pilots; (See Rappaport, para. 43) wherein the determining of the information related to the authenticity of the wireless message is further based on the information related to the estimated position of the vehicles of the group of vehicles. (See Rappaport, para. 36 and 44)
Referring to the rejection of claim 8, (Rappaport modified by Sihlbom) discloses wherein the wireless message is determined to be authentic if the detection of arrival (See Rappaport, para. 38-39)
Referring to the rejection of claim 9, (Rappaport modified by Sihlbom) discloses wherein the antenna module comprises a phased array antenna and wherein the detecting of the signal pilot within the wireless message comprises performing a cross-correlation analysis on signal components received via the phased array antenna. (See Rappaport, para. 27 and 30)
Referring to the rejection of claim 10, (Rappaport modified by Sihlbom) discloses wherein the determining of the information related to the authenticity of the wireless message is further based on information related to a vehicle position of a vehicle of the group of vehicles relative to a road structure. (See Rappaport, para. 42)
Referring to the rejection of claim 11, (Rappaport modified by Sihlbom) discloses wherein the wireless message is determined to be inauthentic if the direction of arrival for the wireless message and the vehicle position of the vehicle relative to the road structure indicate that the message was sent from outside the road structure. (See Rappaport, para. 42)
Referring to the rejection of claim 12, (Rappaport modified by Sihlbom) discloses further comprising determining information related to a signal strength of the received wireless message; wherein the determining of the information related to the authenticity (See Sihlbom, Fig. 5, para. 156-158)
The rationale for combining Rappaport in view of Sihlbom is the same as claim 5.

Referring to the rejection of claim 19, (Rappaport modified by Sihlbom) discloses wherein the antenna module comprises a phased array antenna and wherein the determining of the information related to the direction of arrival for the wireless message comprises beam pointing the direction of arrival for the wireless message based on the detected signal pilot using the signal components received via the phased array antenna. (See Rappaport, para. 30 and 38)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        December 3, 2021

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436